Case: 19-10842        Document: 00516443952             Page: 1      Date Filed: 08/23/2022




               United States Court of Appeals
                    for the Fifth Circuit                                         United States Court of Appeals
                                                                                           Fifth Circuit

                                                                                         FILED
                                                                                   August 22, 2022
                                        No. 19-10842
                                                                                    Lyle W. Cayce
                                                                                         Clerk
   United States of America,

                                                                      Plaintiff—Appellee,

                                            versus

   Brian Matthew Morton,

                                                                  Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 4:19-CR-17-1


   Before Richman, Chief Judge, and Jolly, Jones, Smith, Stewart,
   Dennis, Elrod, Southwick, Haynes, Graves, Higginson,
   Costa, Willett, Ho, Duncan, Engelhardt, Oldham and
   Wilson, Circuit Judges.*
   Gregg Costa, Circuit Judge, joined by Richman, Chief Judge, and
   Jones, Smith, Stewart, Southwick, Haynes, Ho, Duncan,
   Engelhardt, Oldham, and Wilson, Circuit Judges:
           State troopers arrested Brian Morton after finding drugs in his car
   during a traffic stop. Morton also had three cellphones in the car. A state


           *
             Judge Jolly chooses not to dissent or to join Judge Graves’s dissent. He chooses
   to stand by the initial panel opinion.
Case: 19-10842      Document: 00516443952           Page: 2   Date Filed: 08/23/2022




                                     No. 19-10842


   judge later signed warrants authorizing searches of the phones for evidence
   of drug crime. The warrants allowed law enforcement to look at photos on
   the phones. When doing so, troopers discovered photos that appeared to be
   child pornography. This discovery led to a second set of search warrants.
   The ensuing forensic examination of the phones revealed almost 20,000
   images of child pornography. This federal prosecution for receipt of child
   pornography followed.
          Even though search warrants authorized everything law enforcement
   did when searching the cell phones, Morton argues the evidence discovered
   during those searches should be suppressed. We disagree because law
   enforcement is usually entitled to rely on warrants, and none of the
   exceptions that undermine good-faith reliance on a judge’s authorization
   applies.
                                          I
          Shortly after midnight, state trooper Burt Blue pulled over Morton’s
   van on Interstate 20 about fifty miles west of Fort Worth. After approaching
   the driver’s side door, Blue smelled marijuana. Morton eventually admitted
   he had marijuana in the van. Blue then searched Morton and found an Advil
   bottle in his right pocket. The bottle contained several different colored pills
   that Morton admitted were ecstasy. Morton was arrested.
          Blue and another trooper searched the van. Inside a plastic container
   wrapped in tape they discovered two plastic bags, one of which contained a
   small amount of marijuana. They also found a glass pipe with marijuana. In
   addition to the drug evidence, the troopers discovered approximately 100
   pairs of women’s underwear, a number of sex toys, and lubricant. A backpack
   with children’s school supplies was also inside the van. A lollipop was inside
   a cupholder. Based on what they found in the van, the troopers were
   concerned Morton was a sexual predator.




                                          2
Case: 19-10842      Document: 00516443952           Page: 3   Date Filed: 08/23/2022




                                     No. 19-10842


          The troopers also seized three cellphones during the search of the van.
   A few days after Morton’s arrest, Blue applied for search warrants for the
   three phones. The search warrants sought evidence of drug possession and
   dealing.
          In the affidavits he submitted in support of the warrants, Blue
   recounted the traffic stop and the drug evidence discovered in the van and on
   Morton. He also explained why, based on his experience, he believed it likely
   that the cellphones contained evidence of illegal drug activity. People often
   communicate via cellphone to arrange drug transactions. And “criminals
   often take photographs of co-conspirators as well as illicit drugs and currency
   derived from the sale of illicit drugs.”
          A state district judge concluded that probable cause existed for the
   searches and signed the three warrants. Each warrant allowed troopers to
   search for various items on the phones including “photographs, digital
   images, or multimedia files in furtherance of narcotics trafficking or
   possession.”
          While searching the phones, Blue and a Department of Public Safety
   agent saw images they believed were child pornography. They stopped
   searching and sought new warrants seeking evidence of child pornography.
   The same state district judge issued the new warrants. The forensic search
   of the phones that followed located 19,270 images of child pornography on
   the three phones.
          A federal grand jury charged Morton with receipt of child
   pornography. Morton moved to suppress the pornographic images found on
   the phones. He argued that probable cause did not support the initial
   warrants allowing the phone searches. The good-faith doctrine did not apply,
   he continued, because the affidavits were too “general in nature” to tie the
   phones to drug activity. He also briefly contended that the search of the




                                          3
Case: 19-10842     Document: 00516443952            Page: 4    Date Filed: 08/23/2022




                                     No. 19-10842


   phone for drug evidence was pretextual because the troopers were really
   concerned that Morton might have committed sex crimes.
          The district court refused to suppress the evidence. It concluded that
   the good-faith exception to the suppression rule applied.
          After losing his suppression motion, Morton entered a conditional
   guilty plea that allowed him to challenge the searches on appeal.
          Morton’s appeal initially succeeded. A panel of our court concluded
   that, although the “affidavits successfully establish probable cause to search
   Morton’s contacts, call logs, and text messages for evidence of drug
   possession,” United States v. Morton, 984 F.3d 421, 427 (5th Cir. 2021), they
   do not establish probable cause “that the photographs on Morton’s phones
   would contain evidence pertinent to [that] crime,” id. at 428. The panel also
   held that the good-faith exception did not apply because reasonable officers
   should “have been aware that searching the digital images on Morton’s
   phone—allegedly for drug-trafficking-related evidence—was unsupported
   by probable cause.” Id. at 430.
          Our full court vacated that decision and agreed to hear this case en
   banc. See United States v. Morton, 996 F.3d 754 (5th Cir. 2021).
                                          II
          Riley v. California, one of the recent Supreme Court cases applying the
   Fourth Amendment to modern technology, held that the search of a
   cellphone incident to arrest requires a warrant. 574 U.S. 373 (2014). Morton
   and supporting amici view this case as a follow-on that allows us to flesh out
   when probable cause exists to believe that certain applications on a cellphone
   contain incriminating evidence. They argue that Riley’s warrant requirement
   will be a mere formality if officers can search an entire phone based on




                                          4
Case: 19-10842        Document: 00516443952              Page: 5      Date Filed: 08/23/2022




                                         No. 19-10842


   nothing more than the fact that criminals sometimes use phones to conduct
   their illicit activity.
           Despite the invitation to treat this as another difficult case addressing
   how “the degree of privacy secured to citizens by the Fourth Amendment”
   is affected “by the advance of modern technology,” Kyllo v. United States,
   533 U.S. 27, 33–34 (2001), a longstanding rule resolves the case: Evidence
   should not be suppressed when law enforcement obtained it in good-faith
   reliance on a warrant. See United States v. Leon, 468 U.S. 897 (1984).1
           The good-faith rule flows from two central features of modern Fourth
   Amendment jurisprudence: the warrant requirement and the suppression
   remedy. The Supreme Court has held that a warrant is generally required for
   certain searches, most notably searches of the home and most recently
   searches of cellphones incident to arrest. See Riley, 574 U.S. at 403; Brigham
   City v. Stuart, 547 U.S. 398, 403 (2006) (noting that “searches and seizures
   inside a home without a warrant are presumptively unreasonable” (internal
   quotation omitted)). Behind the warrant requirement is the idea that the
   “inferences which reasonable men draw from evidence” to decide if probable
   cause exists should “be drawn by a neutral and detached magistrate instead
   of being judged by the officer engaged in the often competitive enterprise of
   ferreting out crime.” Johnson v. United States, 333 U.S. 10, 14 (1948)
   (Jackson, J.). Although obtaining a warrant from that neutral judge may



           1
             We recognize that it will “stunt the development of Fourth Amendment law” if
   courts too often avoid the underlying constitutional question and deny suppression motions
   based on the good-faith rule. See Davis v. United States, 564 U.S. 229, 245–46 (2011)
   (summarizing this argument the defendant advanced); cf. Pearson v. Callahan, 555 U.S. 223
   236 (2009) (giving courts discretion to rule only on the “clearly established” inquiry for
   qualified immunity but recognizing that deciding the underlying constitutional question is
   “often beneficial”). In this instance, however, we conclude that the good-faith rule offers
   the most appropriate resolution by the full court.




                                               5
Case: 19-10842      Document: 00516443952           Page: 6    Date Filed: 08/23/2022




                                     No. 19-10842


   burden law enforcement before it conducts the search, the police obtain a
   benefit after the search. When a court reviews an after-the-fact challenge to
   the search, “the resolution of doubtful or marginal cases . . . should be largely
   determined by the preference to be accorded to warrants.” United States v.
   Ventresca, 380 U.S. 102, 109 (1965). As a result, “[s]earches pursuant to a
   warrant will rarely require any deep inquiry into reasonableness.” Leon, 468
   U.S. at 922 (quoting Illinois v. Gates, 462 U.S. 213, 267 (1983) (White, J.,
   concurring in judgment)).
          To this unwillingness to second guess the magistrate who authorized
   the warrant, the exclusionary rule adds another component. As a judicially-
   created remedy rather than a constitutional requirement, the exclusionary
   rule is justified by the deterrent effect of suppressing evidence when it was
   obtained unlawfully. Id. at 906. A key consideration in deciding when
   suppression will deter is whether “law enforcement officers have acted in
   objective good faith.” Id. at 908. The need to punish police conduct and
   thus deter future violations via suppression “assumes that the police have
   engaged in willful, or at the very least negligent, conduct.” Id. at 919 (quoting
   United States v. Peltier, 422 U.S. 531, 539 (1975)). The exclusionary rule is
   not aimed at “punish[ing] the errors of judges and magistrates” who issue
   warrants. Id. at 916.
          Deference to the judge issuing the warrant and the exclusionary rule’s
   focus on deterring police misconduct results in the good-faith exception to
   the suppression remedy: A “‘warrant issued by a magistrate normally
   suffices to establish’ that a law enforcement officer has ‘acted in good faith
   in conducting a search.’” Id. at 922 (quoting United States v. Ross, 456 U.S.
   798, 832 n.32 (1982)).
          Normally, but not always.        The Supreme Court identified four
   situations when “a reasonably well trained officer would have known that the




                                          6
Case: 19-10842         Document: 00516443952               Page: 7      Date Filed: 08/23/2022




                                          No. 19-10842


   search was illegal despite the magistrate’s authorization.” Id. at 922 n.23.
   Reliance on a warrant is unreasonable when: 1) the magistrate issued it based
   on information the affiant knew was false or should have known was false but
   for reckless disregard of the truth; 2) the magistrate wholly abandoned the
   judicial role; 3) the warrant is based on an affidavit so lacking in probable
   cause as to render belief in its existence unreasonable; and 4) the warrant is
   facially deficient in particularizing the place to be searched or things to be
   seized. Id. at 923; see also United States v. Triplett, 684 F.3d 500, 504 (5th Cir.
   2012).
                                                III
            Morton principally tries to defeat good faith by invoking the third
   exception, which involves what are commonly known as “bare bones”
   affidavits.2 “‘Bare bones’ affidavits contain wholly conclusory statements,
   which lack the facts and circumstances from which a magistrate can
   independently determine probable cause.” United States v. Satterwhite, 980
   F.2d 317, 321 (5th Cir. 1992).




            2
             Morton also invokes the first exception that applies when law enforcement
   misleads the magistrate with false information in the affidavit. We succinctly address this
   argument because the full court is unanimous in rejecting it and Morton may not have
   adequately raised it in district court.
           The alleged falsehood is keeping from the magistrate that the affiant’s motive was
   not obtaining evidence of drug crime but investigating suspicions that Morton was a sexual
   predator. In other words, Morton is arguing that the reason for obtaining the warrant was
   pretextual. Even if Morton could prove this motive, it would not matter. The Supreme
   Court has repeatedly held that the Fourth Amendment inquiry, including the existence of
   probable cause, is objective. See, e.g., Brigham City, 547 U.S. at 404–05 (2006); Whren v.
   United States, 517 U.S. 806, 813 (1996); see also United States v. McKinnon, 681 F.3d 203,
   210 (5th Cir. 2012) (explaining that the officer’s motive in searching a vehicle did not
   matter). It is telling that Morton’s primary authority on this issue is a vacated opinion. See
   United States v. Pope, 452 F.3d 338, vacated by 467 F.3d 912 (5th Cir. 2006).




                                                 7
Case: 19-10842      Document: 00516443952            Page: 8   Date Filed: 08/23/2022




                                     No. 19-10842


          A look at some bare-bones affidavits from Supreme Court cases shows
   just how bare they are. One affidavit, from the Prohibition Era, said nothing
   more than that the agent “has cause to suspect and does believe that certain
   merchandise . . . has otherwise been brought into the United States contrary
   to law, and that said merchandise is now deposited and contained within”
   the defendant’s home. Nathanson v. United States, 290 U.S. 41, 44 (1933).
   Another affidavit, this one supporting an arrest warrant, said only that, on a
   certain day, the defendant “did receive, conceal, etc., narcotic drugs, to-wit:
   heroin hydrochloride with knowledge of unlawful importation” and that the
   affiant “believes” certain people “are material witnesses in relation to this
   charge.” Giordenello v. United States, 357 U.S. 480, 481 (1958). Similarly,
   the allegations supporting an arrest warrant were bare bones when the only
   information was that “defendants did then and there unlawfully break and
   enter a locked and sealed building.” Whiteley v. Warden, 401 U.S. 560, 563
   (1971). Lastly, Houston police officers obtained a search warrant based only
   on their statement that they “received reliable information from a credible
   person and do believe that [drugs] are being kept at the above described
   premises for the purpose of sale and use contrary to the provisions of the
   law.” Aguilar v. Texas, 378 U.S. 108, 109 (1964). These affidavits do not
   detail any facts, they allege only conclusions.
          Also consider affidavits we have found to be bare-boned. In what we
   described as a “textbook example of a facially invalid, ‘barebones’ affidavit,”
   the officer listed just the defendant’s “biographical and contact information”
   and then stated “nothing more than the charged offense, accompanied by a
   conclusory statement” that the defendant committed that crime. Spencer v.
   Staton, 489 F.3d 658, 661–62 (5th Cir. 2007), withdrawn in part on reh’g (July
   26, 2007). In another case, an officer obtained a warrant to search a motel
   room based on an affidavit stating nothing more than that the officer
   “received information from a confidential informant” who was known to him




                                          8
Case: 19-10842      Document: 00516443952           Page: 9    Date Filed: 08/23/2022




                                     No. 19-10842


   and who had “provided information in the past that ha[d] led to arrest and
   convictions.” United States v. Barrington, 806 F.2d 529, 531 (5th Cir. 1986).
   As these cases illustrate, bare-bones affidavits contain “wholly conclusory”
   statements such as “the affiant ‘has cause to suspect and does believe’ or
   ‘[has] received reliable information from a credible person and [does]
   believe.’” United States v. Pope, 467 F.3d 912, 920 (5th Cir. 2006) (internal
   quotations omitted).
          The affidavits used to search Morton’s phones are not of this genre;
   they have some meat on the bones. Each is over three pages and fully details
   the facts surrounding Morton’s arrest and the discovery of drugs and his
   phones. They explain where the marijuana and glass pipe were discovered,
   the number (16) and location of the ecstasy pills, and the affiant’s knowledge
   that cellphones are used for receipt and delivery of illegal narcotics. In
   support of the request to search for photos on the phones, the affiant explains
   he “knows through training and experience that criminals often take
   photographs of co-conspirators as well as illicit drugs and currency derived
   the sale of illicit drugs.” Whatever one might conclude in hindsight about
   the strength of the evidence it recounts, the affidavit is not “wholly
   conclusory.” Satterwhite, 980 F.2d at 321.
          The affidavits, then, put all the relevant “facts and circumstances”
   before the state judge, allowing him to “independently determine” if the
   notoriously fuzzy probable-cause standard had been met. See id.; see also
   Gates, 462 U.S. at 232 (“[P]robable cause is a fluid concept—turning on the
   assessment of probabilities in particular factual contexts—not readily, or
   even usefully, reduced to a neat set of legal rules.”). In other words, the judge
   made a judgment call. Judgment calls in close cases are precisely when the
   good-faith rule prevents suppression based on after-the-fact reassessment of
   a probable-cause determination. Leon, 468 U.S. at 914 (“Reasonable minds
   frequently may differ on the question whether a particular affidavit



                                          9
Case: 19-10842        Document: 00516443952              Page: 10       Date Filed: 08/23/2022




                                          No. 19-10842


   establishes probable cause, and we have thus concluded that the preference
   for warrants is most appropriately effectuated by according ‘great deference’
   to a magistrate’s determination.” (quoting Spinelli v. United States, 393 U.S.
   410, 419 (1969))).
           Although he invokes the bare-bones exception, Morton does not
   confront the caselaw showing it applies to affidavits that are wholly
   conclusory. He instead mostly challenges the probable-cause determination
   assessment itself, contending that the facts “merely establish[ed] probable
   cause for a user-quantity drug possession arrest and not probable cause to
   search the entire communication and photographic contents of [his]
   phones.” Drug possessors, he points out, are less likely to use phones for
   drug activity than are dealers. He contends it would gut Riley if the linking of
   criminal activity to cellphones can be based on nothing more than an officer’s
   experience that certain offenders often use cellphones in connection with
   their crimes. But this is not such a case. Morton had multiple phones in his
   car along with the drugs, which our court and others have recognized can
   indicate that the phones are being used for criminal activity.3 See United
   States v. Bams, 858 F.3d 937, 945 (5th Cir. 2017); United States v. Lindsay, 3
   F.4th 32, 40 (1st Cir. 2021); United States v. Peterson, 2019 WL 1793138, at
   *11–12 (E.D. Va. Apr. 24, 2019); see also United States v. Eggerson, 999 F.3d
   1121, 1127 (8th Cir. 2021) (“It would be unreasonable and impractical to
   demand that judges evaluating probable cause must turn a blind eye to the
   virtual certainty that drug dealers use cell phones.”).




           3
            The concurring opinion points out that the affidavits did not identify the existence
   of three phones as a reason why the troopers suspected Morton of dealing drugs. But
   together the affidavits placed the fact of Morton’s multiple phones before the state judge,
   who is charged with making an objective evaluation of probable cause.




                                                10
Case: 19-10842        Document: 00516443952           Page: 11    Date Filed: 08/23/2022




                                       No. 19-10842


          It is a close call whether the evidence recounted in the affidavits
   established probable cause for drug trafficking as opposed to drug possession.
   And if the evidence indicated only possession, then it is another close call
   whether there was probable cause to believe that evidence of drug possession
   would be found on the phones. But as we have emphasized, on close calls
   second guessing the issuing judge is not a basis for excluding evidence.
          Viewed in their entirety, the affidavits supporting the warrants are far
   from bare bones. It thus was reasonable to rely on the warrants and search
   the phones.
          For most of this case, Morton’s argument was the one we have just
   addressed: that searching any part of his phones was unjustified because the
   affidavits establish probable cause only for drug possession and not the
   trafficking that is more logically tied to phones. But even the panel originally
   hearing this appeal did not accept that argument despite holding that the
   photos should have been suppressed. The panel recognized probable cause
   existed to “search Morton’s contacts, call logs, and text messages” on his
   phone, just not the photos. 984 F.3d at 427–28; id. at 431 (concluding that
   “the magistrate did not have a substantial basis for determining that probable
   cause existed to extend the search to the photographs on the cellphones”).
   Morton now runs with this theory that good-faith should be “analyzed
   separately” for each area to be searched. Because he did not make this claim
   in the district court or in his original appellate brief, it is forfeited, and we are
   not deciding it.
          Even if we could consider Morton’s new argument advocating a
   piecemeal analysis, it would not change our holding that the good-faith rule
   applies. At least one other court has taken the approach of the original panel
   in this case and analyzed whether an affidavit is bare bones for particular
   items to be searched. See Burns v. United States, 235 A.3d 758, 774 (D.C.




                                            11
Case: 19-10842     Document: 00516443952            Page: 12   Date Filed: 08/23/2022




                                     No. 19-10842


   2020) (“The affidavits were thus classic ‘bare bones’ statements as to
   everything on Mr. Burns’s phones for which Detective Littlejohn made a
   claim of probable cause beyond three narrow categories of data for which the
   affidavits made proper factual showings.”). Our precedent takes a different
   approach. When a defendant moved to suppress evidence obtained under a
   warrant that authorized the seizure of “twenty-six categories of evidence,
   primarily written and electronic documents,” our good-faith inquiry did not
   parse probable cause for each category. See United States v. Cherna, 184 F.3d
   403, 406 (5th Cir. 1999). We instead focused on whether the affidavit as a
   whole was bare bones, while “keep[ing] in mind that it is more difficult to
   demonstrate probable cause for an ‘all records’ search of a residence than for
   other searches.” Id. at 409. That is, the scope of a warrant may influence
   whether it is bare bones. An affidavit that is not bare bones for a limited
   search could be bare when supporting a broader search. Keeping the focus
   on the entirety of the affidavit as Cherna does is the traditional bare-bones
   inquiry, see, e.g, Leon, 468 U.S. at 926 (referring to a “‘bare bones’ affidavit”
   not parts of an affidavit), and consistent with the ultimate question whether
   an officer would know the affidavit is “so lacking in probable cause as to
   render belief in its existence unreasonable” despite a judge’s finding that
   probable cause existed, id. at 923.
          Viewing the entire affidavit against the broad phone search it
   authorized, it is borderline rather than bare bones. And even if our caselaw
   allowed a photographs-only inquiry and Morton preserved that argument, we
   would still not characterize the evidence supporting that request as “wholly
   conclusory.” Cf. United States v. Burgess, 576 F.3d 1078 (10th Cir. 2009)
   (recognizing that it was reasonable to search a computer for “trophy photos”
   of drug activity based on not much more evidence than exists here).
          The officers relied in good faith on the warrants the state judge issued.
   On finding images that appeared to be child pornography, they went back to



                                          12
Case: 19-10842       Document: 00516443952              Page: 13      Date Filed: 08/23/2022




                                         No. 19-10842


   the judge for additional warrants (Morton does not challenge how the
   searches were conducted).           We see no unreasonable law enforcement
   conduct that warrants suppression of the evidence the searches discovered.
                                             ***
           We do not decide if the state judge should have authorized full
   searches of the phones based on these affidavits. We decide only that the
   officers acted in good faith when relying on the judge’s decision to issue the
   warrants. This ruling hardly nullifies Riley as Morton, amici, and the dissent
   suggest. Before Riley, police could have searched Morton’s phones on the
   spot after arresting him. See United States v. Finley, 477 F.3d 250, 259–60
   (5th Cir. 2007), overruled by Riley, 573 U.S. at 373. Because of Riley, the
   officers had to obtain warrants. For better or worse, the warrant requirement
   and good-faith rule make the judge presented with the warrant application
   the central guardian of Fourth Amendment rights.4 That has long been true
   when officers seek to search a home; Riley makes it true for searches of
   cellphones incident to arrest.
           The judgment is AFFIRMED.




           4
            The role of the judge who must authorize a warrant is absent from the dissent’s
   recounting of how officers might be able to search cellphones after “find[ing] evidence of
   small quantities of illicit drugs for personal use during an automobile stop.” Dissenting
   Op. 4–5.




                                              13
Case: 19-10842        Document: 00516443952         Page: 14    Date Filed: 08/23/2022




                                     No. 19-10842


   Stephen A. Higginson, Circuit Judge, with whom Elrod and
   Willett, Circuit Judges, join, and with whom Ho and Wilson, Circuit
   Judges, join as to Part II, concurring in the judgment:
          I agree with the majority that the affidavit supporting the warrants in
   this case was “borderline rather than bare bones,” and, therefore, that the
   good faith exception applies. United States v. Satterwhite, 980 F.2d 317, 321
   (5th Cir. 1992).
                                           I.
          Because we can decide this case on the good faith exception, the
   majority opinion appropriately declines to address whether there was
   probable cause to search Morton’s cell phone. I write separately to address
   the majority’s response to Morton’s argument that a finding of probable
   cause here would conflict with the reasoning, though not necessarily the
   holding, of Riley v. California, 573 U.S. 373 (2014), in which the Supreme
   Court held that police officers must obtain a warrant before searching the
   contents of an arrestee’s cell phone, rather than conducting a search of the
   cell phone incident to arrest.
          The only facts in the affidavit to support probable cause for a search
   of Morton’s cell phone were that: (1) he possessed a user-quantity of drugs,
   (2) he simultaneously possessed a cell phone, and (3) the officer “kn[ew]
   through training and experience” that individuals, including those
   possessing illicit drugs, use their cell phones to communicate. If these three
   facts are sufficient to support probable cause for the search here, then any
   time an officer finds drugs (or other contraband for that matter) on a person
   or in a vehicle, there is probable cause to search the entire contents of a nearby
   cell phone.
          Of course, Riley requires that officers first get a warrant, 573 U.S. at
   403, but if the fact that the arrestee was carrying a cell phone at the time of




                                          14
Case: 19-10842        Document: 00516443952              Page: 15       Date Filed: 08/23/2022




                                          No. 19-10842


   arrest is sufficient to support probable cause for a search, then the warrant
   requirement is merely a paperwork requirement. It cannot be that Riley’s
   holding is so hollow.1
                                               II.
           The heightened privacy interest that Riley recognized an arrestee has
   in the contents of their cell phone stems in part from the quantitative and
   qualitative differences between the data stored on a cell phone and any
   “other objects that might be kept on an arrestee’s person.” Id. at 393. Cell
   phones contain an enormous amount of personal information dating back
   months or years, including data that has no physical equivalent, like browser
   history or geolocation information. Id. at 394-96. Therein lies the problem
   with a cell phone search premised solely on the simultaneous possession of
   drugs and a phone. It is not merely the lack of probable cause that evidence
   of drug possession or trafficking would be found on the phone, but also that
   with such a meager showing, officers would gain unfettered access to all of
   “the privacies of life.” Id. at 403 (quoting Boyd v. United States, 116 U.S. 616,
   630 (1886)).
           The original panel opinion in this case presented one potential
   solution to this problem by requiring probable cause for each category of data
   to be searched. United States v. Morton, 984 F.3d 421, 425-26 (5th Cir. 2021).
   This approach runs into practical problems, including the fact that



           1
             The majority’s response to the contention that “it would gut Riley if the linking
   of criminal activity to cellphones can be based on nothing more than an officer’s experience
   that certain offenders often use cellphones in connection with their crimes” is that, here,
   there was something more—namely, the presence of multiple cellphones. It is true that we
   have recognized that the presence of multiple phones in a car—when combined with other
   strong evidence—can support a conviction for drug trafficking, United States v. Bams, 858
   F.3d 937, 945 (5th Cir. 2017). But the affidavits here did not mention that multiple phones
   were found in the car, let alone rely on that fact to support probable cause.




                                               15
Case: 19-10842     Document: 00516443952            Page: 16    Date Filed: 08/23/2022




                                     No. 19-10842


   “criminals can—and often do—hide, mislabel, or manipulate files to conceal
   criminal activity.” United States v. Stabile, 633 F.3d 219, 237 (3d Cir. 2011).
          Another approach, proposed by a leading Fourth Amendment
   scholar, would impose “use restrictions” on data that is outside the scope of
   the warrant, possibly by limiting application of the plain view doctrine in the
   context of digital searches. See Orin S. Kerr, Executing Warrants for Digital
   Evidence: The Case for Use Restrictions on Nonresponsive Data, 48 Tex. Tech
   L. Rev. 1, 9, 19-20 (2015). At least one state supreme court has adopted a
   use restriction approach, see State v. Mansor, 421 P.3d 323, 344 (Or. 2018),
   and another has suggested that it might do so in the future, Preventative Med.
   Assocs. v. Commonwealth, 992 N.E.2d 257, 274 (Mass. 2013). After Riley and
   Carpenter v. United States, 138 S. Ct. 2206, 2220 (2018), in which the
   Supreme Court held that the third-party doctrine does not apply to cell-site
   location information, it would be unsurprising if the Court, again
   acknowledging the need to adapt rules constructed for the physical world to
   the reality of the digital world, recognized an exception to another
   longstanding Fourth Amendment doctrine, this time plain view. See Kerr,
   supra, at 20; see generally Kyllo v. United States, 533 U.S. 27, 33-34 (2001).
          And there may be still other solutions that have yet to be identified.
   State courts face these dilemmas much more often than we do, and their
   continued innovation in this area—along with the valuable insights of Fourth
   Amendment scholars and those with the necessary technological expertise—
   will undoubtedly aid the lower federal courts and the Supreme Court in
   reaching a solution that protects privacy and the Framers’ conception of
   reasonableness. To my eye, that conception is unlikely to approve plain view
   full access to, and use of, what the Supreme Court has observed is more
   private information than would be contained in an entire home, where plain
   view access has obvious and significant limits. Riley, 573 U.S. at 396-97.




                                          16
Case: 19-10842     Document: 00516443952           Page: 17    Date Filed: 08/23/2022




                                    No. 19-10842


   James E. Graves, Jr., Circuit Judge, joined by Dennis, Circuit Judge,
   dissenting:
          Despite cautionary case law from this court that we “should resist the
   temptation to frequently rest [our] Fourth Amendment decisions on the safe
   haven of the good-faith exception, lest [we] fail to give law enforcement and
   the public the guidance needed to regulate their frequent interactions,” the
   majority avoids dealing with the “close call” question of probable cause.
   United States v. Molina-Isidoro, 884 F.3d 287, 293 (5th Cir. 2018) (Costa, J.,
   specially concurring). We should not fall into this “inflexible practice” that
   the Supreme Court warned against in Leon “of always deciding whether the
   officers’ conduct manifested objective good faith before turning to the
   question whether the Fourth Amendment has been violated.” United States
   v. Leon, 468 U.S. 897, 923 (1984). In failing to analyze this case for probable
   cause, the majority condones the government’s extensive and intrusive
   search of cell phones and its failure to provide any explanation of how those
   particular phones relate to the charged crime. In essence, it insulates officers
   from having to connect the dots between their general knowledge and
   experience—as detailed in a probable cause affidavit—and the basis for that
   specific search warrant. See United States v. Pope, 467 F.3d 912, 920 (5th Cir.
   2006) (disavowing affidavits based on an officer’s general suspicions or
   beliefs as “bare bones”). I dissent.
          First, this case must be viewed against the proper backdrop. Searching
   a cellphone is much more invasive than a self-contained search of a pocket,
   compartment, or bag. As Learned Hand noted, it is “a totally different thing
   to search a man’s pockets and use against him what they contain, from
   ransacking his house for everything which may incriminate him.” Riley v.
   California, 573 U.S. 373, 396 (2014) (citation omitted). “A phone not only
   contains in digital form many sensitive records previously found in the home;
   it also contains a broad array of private information never found in a home in



                                          17
Case: 19-10842     Document: 00516443952            Page: 18   Date Filed: 08/23/2022




                                     No. 19-10842


   any form—unless the phone is.” Id. at 396-97. Here, law enforcement
   conducted a traffic stop that produced evidence of a marginal offense. Then,
   they used this evidence as an excuse to gain unfettered access to a device
   saturated with personal, private information.
          Probable cause exists when “there is a fair probability that contraband
   or evidence of a crime will be found in a particular place.” Illinois v. Gates,
   462 U.S. 213, 238 (1983). We require a “nexus between the [place] to be
   searched and the evidence sought.” United States v. Freeman, 685 F.2d 942,
   949 (5th Cir. 1982) (collecting cases). Here, Morton was charged with simple
   possession based on 16 ecstasy pills, a small bag of marijuana, and a glass pipe.
   Trooper Blue’s affidavit stated that he believed Morton’s phones contained
   evidence of possession of ecstasy and marijuana “and other criminal
   activity.” Notably, Trooper Blue’s affidavit indicates that he already had
   firsthand evidence of Morton’s possession offense. One, he found the drugs
   on Morton. And two, Morton “admitted to . . . the possession of marijuana
   and [e]cstasy.” Morton did not have a large quantity of drugs, a large sum of
   cash, or anything else that would have indicated he was anything more than
   an admitted drug possessor, not a drug dealer.
          However, in an attempt to gain access to Morton’s phones, Trooper
   Blue made sweeping generalizations about “other criminal activity” and cell
   phone use, yet not once did he mention why such evidence could or would
   be on Morton’s phone. Nor did he connect his suspicions to Morton’s simple
   possession offense. Not even in passing. He instead hinged his affidavit on
   general conclusions about cellphones and criminals. As the Supreme Court
   has noted, “[i]t would be a particularly inexperienced or unimaginative law
   enforcement officer who could not come up with several reasons to suppose
   evidence of just about any crime could be found on a cell phone.” Riley, 573
   U.S. at 399. However, such speculation cannot be used to allow “police
   officers unbridled discretion to rummage at will among a person’s private



                                          18
Case: 19-10842     Document: 00516443952            Page: 19   Date Filed: 08/23/2022




                                     No. 19-10842


   effects.” Id. (citation omitted). Trooper Blue’s generalizations lack a nexus
   to the crime of simple possession, and there was no probable cause for the
   warrant to issue.
          For this same reason, the good faith exception does not apply. This
   court has repeatedly held that a nexus is necessary to claim the protection of
   the good faith exception. See, e.g., United States v. Garcia, 27 F.3d 1009, 1014
   (5th Cir. 1994) (noting in the discussion on the officer’s good faith reliance
   that “[t]he affidavit must tend to show some nexus between the [area] to be
   searched and the evidence sought.”); United States v. Brown, 567 F. App’x
   272, 284 (5th Cir. 2014) (unpublished) (including the lack of nexus “between
   [defendant’s] trafficking activities and his residence” among the deficiencies
   in the warrant’s supporting affidavit); United States v. Triplett, 684 F.3d 500,
   506–07 (5th Cir. 2012); United States v. Fields, 72 F.3d 1200, 1214 (5th Cir.
   1996); United States v. Gant, 759 F.2d 484, 488 (5th Cir. 1985); cf. Warden,
   Md. Penitentiary v. Hayden, 387 U.S. 294, 307 (1967) (indicating in the
   context of a seizure of “mere evidence” that “[t]here must, of course, be a
   nexus . . . between the item to be seized and criminal behavior.”).
          Where the affiant claims—without explaining why—he “has cause to
   suspect and does believe” or—without explaining how—he “[has] received
   reliable information from a credible person and [does] believe” that the
   search will result in the discovery of illegal activity, we deem such affidavits
   “bare bones.” Pope, 467 F.3d at 920 (internal quotations omitted). And the
   root issue with “bare bones” affidavits is that they do not explain how or why
   the affiant’s attested knowledge and the specific facts connect.
          Under Leon, the Supreme Court noted that the critical inquiry in this
   analysis is whether the affidavit “provide[s] evidence sufficient to”—at a
   minimum—“create disagreement among thoughtful and competent judges
   as to the existence of probable cause.” 468 U.S. at 926; see also U.S. v. Bosyk,




                                          19
Case: 19-10842      Document: 00516443952            Page: 20    Date Filed: 08/23/2022




                                      No. 19-10842


   933 F.3d 319, 333 (4th Cir. 2019); U.S. v. Davis, 530 F.3d 1069, 1083 n.3 (9th
   Cir. 2008); U.S. v. Luong, 470 F.3d 898, 903 (9th Cir. 2006). Cramming facts
   into a supporting affidavit does not make reliance on the resulting warrant
   more objectively reasonable unless those facts are probative as to probable
   cause. But the majority departs from this approach and exalts quantity over
   quality. For instance, the majority lauds the fact that the supporting affidavit
   in this case was “over three pages” long; specified the locations where the
   marijuana, ecstasy, and glass pipe were found; and stated the quantity of
   ecstasy pills recovered (namely, sixteen). Ante, at 9. But the search of
   Defendant’s phone was justified only on the basis that people who sell drugs,
   and other “criminals,” might have inculpatory photographs on their phones.
   And none of these facts indicate that Morton sold drugs or otherwise
   possessed them for anything other than personal use.
          In short, Trooper Blue makes sweeping generalizations about criminal
   activity and cell phone use, yet not once does he mention why such evidence
   could or would be on Morton’s phone or how it relates to simple possession.
   No reasonable officer could have perceived the facts alleged in the supporting
   affidavit to be “indicia of probable cause” to support a search of Defendant’s
   phone. Leon, 468 U.S. at 923.
          Lastly, I fear that the incentive for law enforcement to imitate Trooper
   Blue’s conduct in this case will be both strong and widespread. It is routine
   for officers to find evidence of small quantities of illicit drugs for personal use
   during an automobile stop. If the officer then wishes to gain access to such
   person’s phone—and, with it, “[t]he sum of [his or her] private life,” Riley,
   573 U.S. at 394—the majority’s approach imposes virtually no costs against
   doing so. All the officer needs to do is state what drugs they found, where
   they found it, and provide boilerplate language about how “cellphones are
   used for receipt and delivery of illegal narcotics.” Ante, at 9. The officer can




                                           20
Case: 19-10842     Document: 00516443952           Page: 21   Date Filed: 08/23/2022




                                    No. 19-10842


   then take refuge in the majority’s holding that he is protected by the good
   faith exception. This is unjust, unfair, and unconstitutional.
          I respectfully dissent.




                                         21